Citation Nr: 1744737	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear.

2.  Entitlement to a rating in excess of 10 percent for right knee patellar subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO reduced the disability rating for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear from 20 percent to 10 percent, from May 1, 2009.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in January 2010.

In a March 2012 decision, a Decision Review Officer (DRO) granted service connection for right knee patellar subluxation and assigned an initial 10 percent disability rating, effective  February 11, 2012.

In June 2012, the Veteran and her husband testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a copy of the transcript is of record. 

In March 2013, the Board restored the 20 percent rating for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear, from May 1, 2009, and remanded both claims for higher ratings for further development. 

On remand, in a March 2013 decision, the Appeals Management Center (AMC) in Washington, DC implemented the Board's restoration of the 20 percent rating for service-connected right knee disability.  However, after accomplishing further action, the AMC continued to deny higher ratings for the disabilities under consideration  (as reflected in a May 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In April 2016 and, again in March 2017, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the matters on appeal (as reflected in August 2016 and July 2017 SSOCs, respectively) and returned these matters to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the current claim, the Veteran's residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear have been manifested by knee pain, weakness, swelling, tenderness, stiffness, effusion, popping, crepitus, and painful and limited knee motion; active knee flexion has been limited to at most 110 degrees and there has been no limitation of active knee extension; there has been some additional loss of motion due to such factors as pain, weakness, lack of endurance, incoordination, and fatigability during flare ups and with repeated use over time, but no knee ankylosis, locking, tibia/fibula impairment, or genu recurvatum.

3.  Pertinent to the current claim, the Veteran has experienced no more than slight right knee instability/subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5020, 5256, 5258-5263 (2016).

2.  The criteria for a rating in excess of 10 percent for right knee patellar subluxation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a March 2013 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The March 2013 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The February 2009 RO rating decision reflects the initial adjudication of the claim.  Hence, the Board acknowledges that the March 2013 letter was not issued prior to the adverse determination on appeal.  However, the Veteran's claim was thereafter readjudicated in a May 2013 SSOC.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of VA and private treatment records and the reports of August 2008, February 2012, April 2013, June 2016, and June 2017 VA knee examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012 Board hearing, along with various written statements provided by the Veteran and her representative, on her behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the matters decided herein, prior to appellate consideration, is warranted.

As for the June 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearing was legally sufficient. 

During the June 2012 hearing, the Veteran appeared, along with her authorized representative, and provided testimony on the matters herein decided.  At that time, the undersigned VLJ identified the issues on appeal and information was solicited regarding the history and severity of the Veteran's right knee disability and the treatment received for the disability.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the matters decided herein, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought on subsequent remands.

The Board also finds that that there has been substantial compliance with its March 2013, April 2016, and March 2017 remand directives relative to the matters decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Specifically, the Board directed that the AOJ obtain all outstanding VA treatment records, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records (to include records from Dr. Wagner), obtain any outstanding treatment records identified by the Veteran, and afford the Veteran VA examinations to obtain information as to the severity of her service-connected right knee disability.  

All outstanding VA treatment records have been obtained and associated with the Veteran's claims file and VA knee examinations were conducted in April 2013, June 2016, and June 2017.  Also, in letters dated in March 2013, May 2016, and April 2017, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The April 2013 letter specifically asked the Veteran to complete an authorization form to allow VA to obtain relevant treatment records from Dr. Wagner.  The Veteran subsequently submitted some treatment records from Dr. Wagner, but she has not otherwise identified any outstanding private treatment records or completed any authorization form to allow VA to obtain any such records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

The Board points out that the Veteran expressed her belief in a statement received in May 2012 (a statement written on a copy of the March 2012 SSOC), during the June 2012 hearing, and in a May 2013 statement that VA knee examinations conducted in February 2012 and April 2013 were inadequate.  For instance, she contended that various testing was not conducted and that the examiners did not accurately account for her reported symptoms.  Neither the Veteran nor her representative has presented any specific evidence to challenge the qualifications of the examiners who conducted the February 2012 and April 2013 examinations.  The examination reports are the product of in-person examinations, a review of the Veteran's claims file, and consideration of her reported symptoms and history.  To the extent that there are any deficiencies with the February 2012 and April 2013 examinations, additional VA knee examinations were conducted in June 2016 and June 2017.  

In a February 2017 statement, the Veteran's representative argued that an appropriate physician did not conduct the June 2016 examination because the examiner specialized in internal medicine, as opposed to orthopedic medicine.  The Board points out, however, that there is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions. Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a medical professional's qualifications in every case as a precondition for the Board's reliance upon that person's opinion and the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288   (Fed. Cir. 2009).  In this case, neither the Veteran nor her representative has presented any specific evidence to challenge the qualifications of the examiners who conducted any of the pertinent VA examinations during the claim period, other than to note that the June 2016 examiner specialized in internal medicine, as opposed to orthopedic medicine.  

The most recent June 2017 VA examination report is the product of an in-person examination, a review of the Veteran's claims file, and consideration of her reported symptoms and history.  Moreover, the report sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations and the Board finds the examination to be sufficient for appellate review and of high probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Hence, the Board finds that the report of the most recent VA knee examination in June 2017 is adequate, and that this report, along with the other evidence of record, provides sufficient information for resolutions of these claims.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these matters, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background

An August 2008 VA examination report indicates that the Veteran reported that she experienced right knee pain.  There was no morning stiffness or pain while getting out of bed, but her knee occasionally woke her up at night.  The knee pain was constant, aching in nature, and 4-5/10 in intensity, but it did not prevent the Veteran from performing any activities of daily living.  She was able to stand between 45 minutes and 1 hour and walk approximately a mile before experiencing any knee trouble and was able to lift approximately 40 pounds.  She used a knee brace while exercising at the gym or performing martial arts, but did not otherwise use any assistive devices or orthoses.  The Veteran's knee symptoms were aggravated by bending, twisting, squatting, and repetitive activities (e.g., yard work).  The pain increased to 8/10 approximately once a week and this pain level lasted for approximately 24 hours at a time.  There was also knee weakness and mild swelling, but no fatigability or loss of coordination.  The Veteran did not lose any time from work due to her knee disability and had not sought any medical attention for her knee during the previous 12 months.  Moreover, her episodes of flare ups did not prevent her from completing any of her activities of daily living and she used rest, ice, ibuprofen, and Icy Hot to treat her symptoms during flare ups.

Examination of the knee revealed well healed puncture marks consistent with knee arthroscopy around the joint at the medial and lateral joint line, as well as the suprapatellar pouch medial and lateral areas.  There was tenderness to palpation over the medial joint line and both suprapatellar and infrapatellar tenderness.  There was no posterior capsule or lateral tenderness.  The ranges of both active and passive motion of the knee were recorded as being flexion to 130 degrees and extension to 0 degrees.  Muscle strength was normal (5/5) at the quadriceps and hamstrings, motor function and sensation were intact at L2-S1, and patellar tendon reflex was normal (2+).  There was no crepitus with active movement of the knee joint and a negative J sign.  Also, there was some tenderness with a McMurray type maneuver, but there was negative valgus, varus, Lachman, posterior drawer, and patellar apprehension.  There was no x-ray evidence of any degenerative changes. The Veteran was diagnosed as having right knee chronic synovitis and patellar chondromalacia and possible meniscus tear.  The examiner who conducted the examination concluded that during flare ups the Veteran would experience approximately 5 to 10 degrees of additional range of motion loss and mild weakness with minimal fatigability, but no loss of coordination.

An October 2008 private treatment record reflects that the Veteran experienced right knee pain over the superior aspect of the patella and on the inside of the knee.  The pain was aggravated by activities that required standing and was alleviated when the Veteran was not moving.  However, she continued to participate in an exercise program.  She reported that the pain had worsened a few years prior to the October 2008 evaluation, but that it had remained the same since that time.

Examination revealed that the Veteran walked without a limp or ataxia and that there was no effusion.  There was symmetric knee motion bilaterally from 0 degrees to 150 degrees of flexion and there was stable ligamentous examination.  There was mild tenderness to palpation over the superior pole of the patella, some medial joint line tenderness, mild discomfort with McMurray's maneuver, and mild pain at the supra patellar area with active knee extension.  There was otherwise good strength throughout, the Veteran was neurovascularly intact, and her patella appeared to track normally.  X-rays of the right knee were unremarkable, there were well preserved joint spaces, and the patella sat nicely in the groove.  The medical professional who conducted the examination concluded that it appeared that the Veteran had quadriceps tendonitis and a questionable medial meniscal tear.

The Veteran reported during a VA knee examination dated on February 11, 2012 that the severity of her right knee symptoms had remained the same since 2008.  She used a knee brace, limited her activities, and participated in a home exercise program to treat her symptoms.  Moderate flare ups of knee symptoms occurred 6 times per month and lasted for a day at a time.  The ranges of right knee motion were recorded as being flexion to 125 degrees with pain at 115 degrees and extension to 0 degrees with pain at 0 degrees or any degree of hyperextension (i.e., no limitation of extension).  The ranges of motion of the left knee were recorded as being flexion to 140 degrees or greater and extension to 0 degrees.  There was no objective evidence of pain associated with left knee flexion or extension.  The ranges of knee motion remained the same following 3 repetitions of motion and there was no additional limitation in the ranges of motion of the knee and lower leg following repetitive use testing.  There was functional loss/functional impairment of the right knee and lower leg in terms of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.

Moreover, there was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength associated with right knee flexion and extension was normal (5/5) and knee stability testing was normal.  Nevertheless, there was evidence or history of slight recurrent patellar subluxation/dislocation of the right knee.  The Veteran did not have any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  She did have a history of a right meniscal tear and a meniscectomy in 1990, but there were no residual signs or symptoms due to the meniscectomy.  The Veteran had not undergone any total knee joint replacement or any other arthroscopic or knee surgery.  There were scars associated with the Veteran's knee disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There was no x-ray evidence of any degenerative/traumatic arthritis or patellar subluxation.  Diagnoses of right knee chronic synovitis and patellar chondromalacia were provided.  The Veteran was employed on a full time basis and her knee disability impacted her ability to work in that she may have experienced knee pain if using stairs.  Overall, the physician assistant who conducted the February 2012 examination concluded that the Veteran's knee disability was moderate in severity and stable.

The Veteran reported during the June 2012 Board hearing that she experienced right knee pain, weakness, and occasional stiffness and that there was increased pain, weakness, and limitation of knee motion with repetitive motion.  She used a knee brace to prevent instability while performing certain activities (e.g., prolonged walking) and avoided stairs and squatting.  Also, she reported that she experienced extreme knee pain following the February 2012 examination which made it difficult to walk.

The report of the April 2013 VA knee examination reflects that the Veteran continued to experience right knee pain which was managed with pain medication and that she used a compression knee brace while walking extended distances.  Also, she experienced flare ups of knee symptoms which resulted in reduced weight bearing, increased pain, and impaired locomotion.  The ranges of right knee motion were recorded as being flexion to 130 degrees with pain at 120 degrees and extension to 0 degrees with no objective evidence of painful motion.  The ranges of left knee motion were recorded as being flexion to 130 degrees and extension to 0 degrees with no objective evidence of any painful motion.  The ranges of knee motion remained the same following 3 repetitions of motion and there were no additional limitations in the ranges of motion of the knee and lower leg following repetitive use testing.  There was functional loss/functional impairment of the right knee in terms of pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.

Furthermore, there was tenderness or pain to palpation for joint line or soft tissue of the right knee.  Muscle strength associated with knee flexion and extension was normal (5/5) and joint stability testing was all normal, but there was evidence or history of slight recurrent patellar subluxation/dislocation of the right knee.  The Veteran did not have any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, she had not undergone any total knee joint replacement, and she did not experience any residuals of knee surgery.  There were scars associated with the Veteran's knee disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There was no increased warmth or swelling noted during the examination.  The Veteran occasionally used a compression brace on the right knee for chondromalacia patella, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There was no x-ray evidence of any degenerative/traumatic arthritis or patellar subluxation.  The Veteran was diagnosed as having chronic synovitis and patellar chondromalacia and subluxation of the right knee.  The physician who conducted the examination indicated that the Veteran would be expected to experience pain and reduced endurance while performing activities that involve repetitive walking, prolonged standing, use of stairs, bending at the knees, and running.  Regardless, the Veteran was employed full time at a desk job and she had not lost any time from work due to her knee disability.

A May 2013 examination report from Dr. Wagner indicates that the Veteran reported that "things ha[d] not changed much over the past five years" and that she continued to experience pain over the superior aspect of the patella and a little bit towards the inside of the knee.  The pain was worse with activities and while standing, but the knee did feel better when she was moving.  She walked for exercise, but was unable to go to the gym.  There was a sharper type pain towards the center of the knee if the Veteran was walking down steep inclines, but she did not experience any effusions, swelling, catching, or giving-way of the knee.

Examination revealed that the Veteran was in no acute distress, that she stood in very slight valgus at the knee, that she walked without a limp or ataxia, and that there was no swelling or effusion of the right knee.  There was symmetric motion of the knees from 0 to 150 degrees on flexion, bilaterally.  There was some mild pain with full flexion of the right knee, mild to moderate tenderness over the medial joint line with patellar motion, and some discomfort, but most of the knee pain throughout motion seemed to otherwise be in the patellofemoral region.  There was some mild tenderness to light superficial touch over the medial joint line as well as deeper pain, but there was no pain with valgus stressing, McMurray's testing was negative, and strength appeared preserved with mild pain at full hamstring strength.  Passive knee flexion and extension resulted in mild popping of the patella towards the lateral aspect and there was about 45 degrees of flexion.  Also, there was a mild J sign and lateral subluxation of the patella, but the Veteran was otherwise neurovascularly intact.  X-rays of the right knee revealed that there were well preserved joint spaces and mild lateral tilting of the patella on the Merchant view.

Dr. Wagner concluded that the Veteran had patellofemoral chondromalacia and that the knee was fairly unremarkable from her examination five years prior to the May 2013 examination.  There seemed to be a little more tenderness over the medial joint line, which could have been a mild meniscal tear, but the knee was fairly asymptomatic overall, except for when the Veteran walked down very steep inclines.  She appeared to have some patellofemoral syndrome, but had not been doing her assigned exercises.  She was "still very functional and [was] not having any mechanical symptoms."

A February 2016 VA primary care outpatient note and a March 2016 VA orthotics prosthetics note indicate that the Veteran was initially given a right knee brace by Dr. Wagner, but that the brace put a lot of pressure on the medial aspect of the knee which caused pain and pruritis.  Also, she was "walking 1-2 miles per day" and there were worsening knee problems due to the brace while walking.  She was fitted for a new knee brace at VA.

The Veteran reported during the June 2016 VA examination that she experienced more frequent right knee pain, that the pain occurred during the day 4 to 5 times per week on average, and that the pain woke her up at night at least 3 nights per week (sometimes more depending upon her activities during the previous day).  She wore a knee brace if she was going to be walking a half mile or more.  She experienced flare ups of knee symptoms during periods of increased activity and prolonged standing and there was functional loss/functional impairment of the knee due to repeated use over time.  For instance, knee pain began after approximately 30 minutes of standing, at which time the Veteran would shift her weight onto her left leg or sit down.  She would need to sit down for 30 to 60 minutes before being able to stand again.  As for walking, knee pain would often start after 5 to 10 minutes if the Veteran was not using a brace.  The pain would progressively worsen while walking and the Veteran would need to stop or sit down after approximately 1/2-3/4 miles.  The pain was worse while walking downhill and walking on very hard surfaces (e.g. concrete).  If she was wearing a brace, the Veteran was able to walk up to 3 miles at a time before having to stop due to pain.  She was unable to squat or kneel with the right knee due to pain.  She was able to lift 40 pounds or more if the item was raised, but avoided lifting objects if they were low and required squatting.  The knee hurt more while the Veteran was driving (especially stop and go) and she was only able to drive for 45 minutes at a time due to knee pain.  Her ability to sit was not limited by her right knee disability.  The Veteran did not use a cane or walking stick, but she treated her symptoms with a brace and medication.  

Examination revealed that the ranges of right knee motion were flexion to 110 degrees and extension to 0 degrees and that the ranges of left knee motion were flexion to 140 degrees and extension to 0 degrees.  As a result of the Veteran's right knee flexion limitations, it would most likely be difficult for her to squat/bend over to the floor while bending her knees.  There was pain at 100 degrees of flexion, the pain became moderate in severity at 110 degrees of flexion, and the Veteran was asked to stop flexion at that point to prevent even more significant pain.  The pain caused functional loss.  Also, there was evidence of pain with weight-bearing and the Veteran reported pain with patellar compression and with palpation over the medial patellar undersurface.  There was no objective evidence of crepitus and no additional functional loss or range of motion loss after 3 repetitions of motion.  The Veteran was not being examined immediately after repetitive use over time or during a flare up and the examination was medically consistent with her statements describing functional loss with repetitive use over time and during a flare up.  Pain significantly limited functional ability with repeated use over time and during flare ups, but the examiner was unable to describe such functional impairment in terms of range of motion because the Veteran was not being examined after repetitive use over time or during a flare up.  Also, the Veteran's knee disability resulted in disturbance of locomotion and interference with standing.

Moreover, muscle strength associated with right knee flexion and extension was normal (5/5), there was no reduction in muscle strength, and there was no muscle atrophy.  The Veteran did not have any knee ankylosis, there was no history of any recurrent subluxation, lateral instability, or recurrent effusion, and joint stability testing was all normal.  There was a history of a stress fracture of both ankles while the Veteran was in high school, but she had not experienced any ankle problems since that time.  She did not have a history of any meniscus (semilunar cartilage) condition.  She underwent a right lateral retinacular release in March 1990, but the only residuals were 3 right knee scars.  The first scar was at the medial knee just inferior to the patellar area, measured 0.4 centimeters by 0.1 centimeters, and was linear, well-healed, and non-tender.  The second scar was over the lateral patellar area, measured 0.8 centimeters by 0.4 centimeters, and was linear, well-healed, and non-tender.  Lastly, the third scar was on the lateral knee just superior to the patellar area, measured 0.4 centimeters by 0.1 centimeters, and was linear, well-healed, and non-tender.

Furthermore, the Veteran occasionally used a knee brace, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays did not reveal any degenerative/traumatic arthritis or any other significant results.  Diagnoses of right knee tendonitis/tendonosis, patellofemoral pain syndrome, and lateral patellar chondromalacia status post lateral retinacular release were provided.  The Veteran's knee disability impacted her ability to perform occupational tasks in that she was limited to standing for 30 minutes at a time, walking 3 miles at a time, lifting very light weights if between waist and knee level, and lifting 40 pounds if at a height between the waist and shoulder.  She was unable to squat or kneel on her right knee due to pain.

The report of the June 2017 VA knee examination reflects that the Veteran reported that she was experiencing progressively worsening right knee pain and that there was constant medial and posterior knee pain.  There was daily aching pain, but sharp pain occurred approximately twice a month.  Activities such as using the stairs resulted in a catching sensation in the knee (the Veteran would lead with her left leg when going up or down stairs), there was a stabbing pain while going downhill, there was "pain with writing a course," and the knee felt weak.  Flare ups of knee symptoms occurred, during which the Veteran's walking was impaired, she did not go shopping, and she avoided driving.  The flare ups lasted anywhere from a few minutes to overnight and were alleviated with rest and medication.  The Veteran used a brace, but no other assistive devices.

The ranges of right and left knee motions were recorded as being flexion to 140 degrees and extension to 0 degrees bilaterally.  There was pain associated with right knee flexion and extension, but it did not result in or cause any functional loss.  Also, there was evidence of pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and objective evidence of crepitus.  There was no additional functional loss or range of motion loss after three repetitions of motion, the Veteran was not being examined immediately after repetitive use over time or during a flare up, and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time and during flare ups.  The examiner who conducted the June 2017 examination was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not observed under such circumstances.   As for flare ups, however, the examiner indicated that pain, fatigue, weakness, lack of endurance, and incoordination would limit flexion to 130 degrees during flare ups.  Moreover, swelling, instability of station, and disturbance of locomotion also contributed to the Veteran's disability.

There was a reduction in muscle strength in that muscle strength associated with right knee flexion and extension was somewhat impaired (4/5).  There was no muscle atrophy, knee ankylosis, or history of recurrent subluxation, lateral instability, or recurrent effusion.  Knee stability testing was all normal and the Veteran did not have any recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The Veteran did have a meniscus (semilunar cartilage) condition and underwent an arthroscopic lateral release, and the residuals included frequent episodes of joint pain and frequent episodes of joint effusion.  Also, there was positive medial pain with McMurray testing.  There were scars associated with the Veteran's knee disability, but none of the scars were painful or unstable and their total area was not equal to or greater than 39 square centimeters (6 square inches).  Specifically, there were 3 arthroscopy scars surrounding the knee joint which measured 1 centimeter by 0.3 centimeters.  The Veteran occasionally used a knee brace, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays of the right knee did not reveal any degenerative/traumatic arthritis or any other significant findings.  The Veteran was diagnosed as having right knee tendonitis/tendonosis and patellofemoral pain syndrome.  This disability impacted her ability to perform occupational tasks in that she was not well suited for labor intensive activities that involved bending, squatting, climbing, or carrying.

The examiner who conducted the June 2017 examination noted that there was evidence of pain on passive range of motion testing, that there was evidence of pain when the knee joint was used in non-weight bearing, and that the opposing left knee joint was undamaged.  Overall, the Veteran's right knee disability was moderate in severity.


III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges. however,  that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Each  following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The rating for the Veteran's residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear has been assigned under 38 C.F.R. § 4.71a, DCs 5020-5262. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of DCs 5020-5262 reflects that the Veteran's disability is partially described as synovitis and that the rating assigned is based on tibia and fibula impairment with knee disability under DC 5262.

DC 5020 refers to synovitis, which is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, DC 5014.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2016).

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004). 

Limitation of knee flexion is rated as follows: a noncompensable rating is warranted when it is limited to 60 degrees; a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260.

Limitation of knee extension is rated as follows: a noncompensable rating is warranted when it is limited to 5 degrees; a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Impairment of the tibia and fibula under DC 5262 is rated as follows: a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262.

The rating for the Veteran's right knee patellar subluxation has been assigned under 38 C.F.R. § 4.71a, DC 5257, which provides ratings for recurrent subluxation or lateral instability of the knee.  Under DC 5257, the following ratings apply: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe. 38 C.F.R. § 4.71a, DC 5257.

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§  4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A. Residuals of Right Knee Arthroscopic Release with Chronic Synovitis, Symptomatic Patellar Chondromalacia, Chronic Tendinitis, and Possible Meniscal Tear

Considering the pertinent evidence in light of the applicable rating criteria and considerations delineated above,  the Board finds that a rating in excess of 20 percent is not warranted.  

Pertinent evidence reflects that the Veteran's residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear have been manifested by knee pain, weakness, swelling, tenderness, stiffness, effusion, popping, crepitus, and painful and limited knee motion.  Knee flexion has been limited to, at most, 110 degrees and there has been no limitation of extension.  These ranges of motion, by themselves and without consideration of potential functional impairment, do not meet or approximate the range of motion criteria for a compensable rating under the diagnostic codes pertaining to limitation of knee motion (DCs 5260 and 5261).  

As for functional impairment, there has occasionally been pain associated with knee flexion and extension, but the pain did not begin until at least 100 degrees of flexion (during the June 2016 VA examination) and 0 degrees of extension.  The ranges of knee motion remained the same following repetitive motion during all examinations throughout the claim period.  The examiner who conducted the February 2012 examination indicated that there was functional loss/functional impairment of the knee in terms of, among other things, weakened movement, excess fatigability, and pain on movement.  The April 2013 examination report reflects that there was functional loss/functional impairment in terms of pain on movement and the examiner noted that the Veteran would be expected to experience pain and reduced endurance while performing certain physical activities.  During the June 2016 examination, the Veteran reported functional loss/functional impairment of the knee due to repeated use over time.  For instance, as a result of knee pain she needed to sit down for 30 to 60 minutes after 30 minutes of standing, was limited to walking 1/2-3/4 miles without a knee brace and 3 miles with a brace, was unable to squat or kneel with the right knee, was limited in her ability lift, and was only able to drive for 45 minutes at a time.  The June 2016 examiner specified that pain significantly limited functional ability with repeated use over time, but the examiner was unable to describe such functional impairment in terms of range of motion because the Veteran was not being examined after repetitive use over time.  Lastly, the examiner who conducted the June 2017 VA examination indicated that pain did not cause any functional loss and that it was unable to be determined whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not observed under such circumstances.   

With respect to flare ups, the Veteran reported during the August 2008 VA examination that her knee pain increased to 8/10 once a week and that such pain lasted for 24 hours at time.  However, such symptoms did not impact her activities of daily living.  The examiner who conducted the August 2008 examination concluded that during flare ups the Veteran would experience approximately 5 to 10 degrees of additional range of motion loss (during that examination flexion was to 130 degrees and extension was to 0 degrees).  The Veteran reported moderate flare ups 6 times per month for a day at a time during the February 2012 examination and reduced weight bearing, increased pain, and impaired locomotion during flare ups at the time of the April 2013 examination.  During the June 2016 examination, she reported flare ups during periods of increased activity and prolonged standing and the examiner indicated that pain significantly limited functional ability during flare ups.  Regardless, the examiner was unable to describe such functional impairment in terms of range of motion because the Veteran was not being examined during a flare up.  Lastly, the Veteran reported during the most recent examination in June 2017 that flare ups lasted anywhere from a few minutes to overnight and that during flare ups her walking was impaired, she did not go shopping, and she avoided driving.  The examiner who conducted the June 2017 examination specified that pain, fatigue, weakness, lack of endurance, and incoordination would limit knee flexion to 130 degrees during flare ups.  

The Veteran is competent to report the symptoms of her right knee disability (including following repetitive use and during flare ups) and the Board has no legitimate basis to challenge the credibility of her reports.  Nevertheless, considering the pertinent lay and medical evidence in light of the above (and especially the range of motion findings that have been recorded during the claim period) the Board finds that the reported functional impairments following repetitive use and during flare ups have not been so severe, frequent, and/or prolonged to warrant a higher rating.  In other words, even considering functional loss due to pain and other factors, the Veteran's symptoms have not been shown to be so disabling as to actually or effectively result in limitation of knee flexion to 15 degrees or limitation of knee extension to 20 degrees -the range of motion requirements for the next higher percent rating greater than 20 percent (i.e., 30 percent) for limitation of knee motion under DCs 5260 and 5261.  

Also, there has been no showing of any knee ankylosis, cartilage removal, tibia or fibula impairment, or genu recurvatum at any time during the claim period.  The June 2017 VA examination report noted that the Veteran did have a meniscus (semilunar cartilage) condition and underwent an arthroscopic lateral release, and that the residuals included frequent episodes of joint pain and frequent episodes of joint effusion.  However, there is no evidence of any frequent episodes of locking at any time during the claim period.  Hence, no higher  or separate ratings is/are  warranted on the basis of any such  impairment(s)s at any time during the  period under consideration in this appeal.  See 38 C.F.R. § 4.71a, DCs 5256, 5258-5259, 5262-5263.

B. Right Knee Patellar Subluxation

Considering the pertinent evidence in light of applicable rating criteria and rating considerations delineated  above, the Board finds that the criteria for a rating in excess of 10 percent for right knee patellar subluxation are not met at any pertinent point. 

 Although the Veteran reported that she used a knee brace during the August 2008 VA examination, she did not report any knee subluxation or instability at that time and examination revealed that there was negative valgus, varus, Lachman, posterior drawer, and patellar apprehension.  There was also stable ligamentous examination during the October 2008 private examination.  

The first evidence of any instability/subluxation of the right knee is documented in the February 2012 VA examination report, which indicates that there was evidence or history of slight recurrent patellar subluxation/dislocation.  Examination of the knee during the February 2012 examination, however, revealed that knee stability testing was normal and there was no x-ray evidence of any patellar subluxation.  The April 2013 VA examination report also notes evidence or history of slight recurrent patellar subluxation/dislocation of the right knee, but actual joint stability testing was normal.  The Veteran did not report any giving-way of the knee during the May 2013 examination with Dr. Wagner, but there were objective findings of a mild J sign and lateral subluxation of the patella.  Moreover, the June 2016 and June 2017 VA examination reports indicate that there was no history of any recurrent subluxation or lateral instability, and objective joint stability testing during these examinations was normal.  

Given the absence of any evidence of knee subluxation or instability prior to the February 2012 VA examination, the fact that there have only been occasional findings of evidence or history of slight recurrent patellar subluxation/dislocation, the fact that there was only mild J sign and lateral subluxation of the patella during Dr. Wagner's May 2013 examination, and the fact that objective stability testing has otherwise been normal during the claim period, the Board finds that the Veteran's right knee patellar subluxation has been, at most, slight during the period under consideration (which equates to a 10 percent rating under DC 5257).  Hence, a rating in excess of 10 percent for right knee patellar subluxation is not warranted at any point during the period under consideration.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5257.


C. Additional Considerations

The Board points out that there is evidence of scarring associated with the service-connected right knee disabilities.  The rating criteria for scars were revised during the course of the period under consideration, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only applicable to claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration. As the claim period in this case dates back prior to October 23, 2008, the 2008 amendments are not applicable in this case.

In an August 2016 rating decision, the AOJ granted service connection for a right knee scar and assigned an initial noncompensable (0 percent) disability rating.  To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118 , DCs 7800-7805 (in effect prior to October 23, 2008).

In this case, the right knee scarring does not involve the head, face, or neck and there is no evidence that such scarring causes any limitation of motion or function, affects an area exceeding at least 6 square inches (39 square centimeters), or is unstable or painful.  Hence, a separate compensable rating for right knee scarring is not warranted at any time pertinent to the current claims.  Id. 

The Board further notes that neither service-connected right knee disability has been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point.  

As a final point, the  Board notes that, in conjunction with the higher rating claims under consideration, neither the Veteran nor her representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)  (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear, is denied.

A rating in excess of 10 percent for right knee patellar subluxation is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


